Citation Nr: 0521940	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-20 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a higher initial evaluation for lumbar 
strain, currently assigned a 40 percent evaluation.

2.  Entitlement to a higher initial evaluation for right shin 
splints, currently assigned a 10 percent evaluation.

3.  Entitlement to a higher initial evaluation for left shin 
splints, currently assigned a 10 percent evaluation.

4.  Entitlement to service connection for a right hip 
disability.

5.  Entitlement to service connection for a left shoulder 
disability.

6.  Entitlement to service connection for a left knee 
disability.

7.  Entitlement to service connection for a right knee 
disability.

8.  Entitlement to service connection for hepatitis B.

9.  Entitlement to service connection for a disability 
manifested by chest wall pain.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1988 to August 
1991.  He was discharged under honorable conditions.

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a) (West 2002), an appeal to the Board 
must be initiated by a notice of disagreement and completed 
by a substantive appeal after a statement of the case (SOC) 
is furnished to the veteran.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
veteran must express timely disagreement with the decision, 
VA must respond by explaining the basis for the decision to 
the veteran, and finally the veteran, after receiving 
adequate notice of the basis of the decision, must complete 
the process by stating his argument in a timely-filed 
substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, 
and 20.203 (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from regional office (RO) rating decisions 
of February 2003, which denied service connection for left 
shoulder, right and left knee, and right hip disabilities, 
chest pain, and hepatitis B, and April 2003, which granted 
service connection for lumbar strain, assigned a 40 percent 
rating, and right and left shin splints, initially rated 
noncompensably disabling, but increased to 10 percent each in 
a May 2003 rating decision.  In July 2004, the veteran 
appeared at a hearing held at the RO before the undersigned 
(i.e., Travel Board hearing).

In a May 2004 rating decision, the RO granted service 
connection for tinnitus, and assigned a 10 percent rating, 
and denied service connection for bilateral hearing loss.  In 
June 2004, the veteran submitted a notice of disagreement 
with the rating assigned for tinnitus, and the denial of 
service connection for hearing loss.  However, the Board 
finds that, due to several distinguishing features, a remand 
for issuance of a statement of the case, pursuant to 
Manlincon v. West, 12 Vet. App. 238 (1999), is not warranted.  
In determining that the Board had jurisdiction in Manlincon, 
the United States Court of Appeals for Veterans Claims 
(Court) observed that the RO rating decision underlying the 
first issue (the issue on appeal) also denied the second 
(omitted) issue, and that the notice of disagreement as to 
the second issue was contained in the substantive appeal of 
the first issue.  See Manlincon, at 240.  Neither of these 
factors is present in the instant case; indeed, the claim for 
service connection for the additional disabilities was not 
received until March 2004, after the June 2003 substantive 
appeal which addressed the issues currently before the Board.  
Thus, both the rating decision and the notice of disagreement 
were generated after the present appeal was perfected.  

Further, in Manlincon, the RO failed to construe the 
communication as a notice of disagreement.  In contrast, in 
the instant case, the RO took action on the notice of 
disagreement, action which was only interrupted by the 
referral of the case to the Board for a travel board hearing 
and Board decision.  Moreover, the action taken included 
notification to the veteran of his right to have a Decision 
Review Officer (DRO) review the file, and the record does not 
indicate whether the veteran elected such review; it would be 
premature for the Board to accept jurisdiction before all RO 
actions are completed.  Hence, a remand for the RO to 
accomplish actions which are already in process is not 
warranted.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  

In his June 2004 notice of disagreement the veteran also 
raised the issue of service connection for pes planus.  The 
RO then initiated development of that claim, and sent the 
veteran a VCAA compliance letter in June 2004.  This issue is 
referred to the RO for continued development and action.  

Finally, at his hearing, the veteran testified that he as 
unable to hold a steady job due to his service-connected 
disabilities, in particular, his back.  This raises an 
informal claim for a total disability based on individual 
unemployability (TDIU) rating, which is referred to the RO 
for initial action.  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); VAOPGCPREC 12-2001 (July 6, 2001).   


FINDINGS OF FACT

1.  Since the effective date of service connection, lumbar 
strain has been manifested by limitation of motion, without 
ankylosis, incapacitating episodes, or objective 
manifestations of sciatic nerve impairment.  

2.  Since the effective date of service connection, right 
shin splints have been manifested by tenderness, without 
affecting the function of the adjacent joints.

3. Since the effective date of service connection, left shin 
splints have been manifested by tenderness, without affecting 
the function of the adjacent joints.

4.  A right hip or left shoulder disability was not shown in 
service, nor is there medical evidence of a current chronic 
right hip or left shoulder disability.

5.  Bilateral knee disabilities, diagnosed as chondromalacia 
patella, were not shown in service, and are not related to 
any events in service, including service-connected shin 
splints.

6.  Hepatitis B, if present, unequivocally existed prior to 
service, and did not increase in severity therein.

7.  Costochondritis had its onset while the veteran was on 
active duty.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for lumbar strain have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45 (2004), § 4.71a, 
Diagnostic Code 5295 (2002 and 2003), 5235-5243 (2004).  

2.  The criteria for an evaluation in excess of 10 percent 
for right shin splints have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2004).  

3.  The criteria for an evaluation in excess of 10 percent 
for left shin splints have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
Diagnostic Code 5262 (2004).  

4.  A left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A right hip disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

6.  Bilateral knee disabilities were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2004).

7.  Hepatitis B clearly and unmistakably existed prior to 
service, and was not aggravated therein.  38 U.S.C.A. 
§§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2004).

8.  Chest wall pain, diagnosed as costochondritis, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Rating Issues

The veteran's initial compensation claim was received in 
October 2002, and service connection for lumbar strain and 
bilateral shin splints was granted in an April 2003 rating 
decision.  The currently assigned evaluations are effective 
from October 2002, the date of claim.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the disability must be considered in the context of 
the whole recorded history, including service medical 
records, the present level of disability is of primary 
concern in determining the current rating to be assigned.  
See 38 C.F.R. § 4.2 (2004); Francisco v. Brown, 7 Vet. App. 
55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Since this is an initial rating case, consideration must be 
given to whether "staged ratings" are warranted since the 
effective date of service connection (i.e., different 
percentage ratings for difference periods of time based on 
the facts found).  Fenderson v. West, 12 Vet. App. 119 
(1999).  

When evaluating joints on the basis of limited motion, VA has 
a duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time. See DeLuca v. Brown, 8 Vet. App. 202, 
205- 207 (1995); 38 C.F.R. §§ 4.40, 4.45.  

A.  Lumbar Strain

The evidence of record shows that the veteran initially 
sought VA treatment for his back condition in July 2002; he 
was treated with physical therapy at that time, and 
prescribed medication.  

A VA examination was performed in March 2003, which disclosed 
tenderness and spasms in the lumbar paraspinous muscles.  The 
veteran's gait was quite antalgic, he had a cane, and he had 
considerable difficulty getting his clothes on and off and 
rising from a supine to sitting position.  Range of motion 
was to 45 degrees of flexion, 0 degrees of extension, and 10 
degrees of right and left lateral rotation, all with 
complaints of pain and visible wincing at the extremes of 
motion.  However, straight leg raising, muscle tone, 
strength, and bulk of the extremities were all normal, and 
deep tendon reflexes were 2+ and symmetric.  The pertinent 
diagnosis was low back pain probably due to 
musculoligamentous strain.  The examiner noted that no 
neurologic dysfunction with regard to the low back pain was 
detected on examination.  

Because of a history of some stool incontinence, a magnetic 
resonance imaging (MRI) scan was obtained, which disclosed 
some early L4-5 and L5-S1 degenerative facet disease, but no 
other abnormalities.  The examiner concluded that his back 
pain was due to musculoligamentous strain possibly with some 
contribution from degenerative facet joint disease.  

VA outpatient treatment records show that in April 2003, the 
veteran requested physical therapy for low back pain.  He 
denied loss of bowel or bladder function or motor or sensory 
changes involving the lower extremities.  On examination, 
motor and sensory testing was intact, straight leg raising 
was negative, and reflexes were 2/4.  The assessment was low 
back pain, suspected musculoskeletal in origin.  The veteran 
was again evaluated in May 2003, complaining that his back 
still bothered him occasionally.  He denied urinary or bowel 
problems, focal or neurological deficits, numbness or 
tingling in the legs.  He had spasms in the lower back and 
mild to moderate tenderness, without focal neurological 
deficit.  

On one occasion in January 2004, the veteran was noted to 
move very carefully, apparently due tot his back pain.  In 
February 2004, he said his back pain was worse since the 
previous day.  On examination, he was unable to fully extend 
his legs because of low back pain.  His deep tendon reflexes 
were all slightly brisk, and his plantars were bilaterally 
equivocal.  An MRI was conducted, with disclosed early 
degenerative disc disease at L4-5 and L5-S1.  There was a 
mild disc bulge at L4-5 without significant spinal stenosis 
or neural foraminal narrowing.  Vertebral alignment was 
normal.  

In the course of an evaluation of syncopal episodes in April 
2004, the veteran's gait and station were observed to be 
normal.  Motor strength was 5/5, and reflexes were brisk and 
symmetric.  Later that month, he complained of low back pain 
with occasional lower extremity pain.  On examination, 
strength was 5/5, deep tendon reflexes were 2+ and straight 
leg raising was negative in the lower extremities 
bilaterally.  He had paravertebral muscle spasm along the 
lumbar spine.  There was no pain on palpation over the 
sacroiliac joints.  The assessment was myofascial pain.  In 
May 2004, he was observed to have an erect, symmetric posture 
and a steady, balanced gait.  

The veteran contends that his back disability is worse than 
reflected by the 40 percent rating currently in effect.  He 
said that the examination was inadequate, and that he should 
have had an MRI.  However, as noted above, the veteran has 
had two MRI's in connection with his back disability.

The rating schedule for evaluating spine disabilities changed 
during the pendency of this appeal.  Either the old or new 
rating criteria may apply, whichever are most favorable to 
the veteran, although the new rating criteria are only 
applicable since their effective date.  VAOPGCPREC 3-2000; 65 
Fed. Reg. 33422(2000).  

The criteria pertaining to the evaluation of intervertebral 
disc syndrome were revised effective September 23, 2002 (67 
Fed. Reg. 54345-54349 (2002)), followed by a revision of the 
entire section of the rating schedule pertaining to 
disabilities of the spine effective September 26, 2003.  68 
Fed. Reg. 51,454-458 (Aug. 27, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2004).  The 2003 revisions did 
not result in any substantive changes from the 2002 revisions 
for the evaluation of intervertebral disc syndrome

Under the old criteria, in effect prior to September 26, 
2003, severe limitation of motion of the lumbar spine is 
rated 40 percent when disabling.  38 C.F.R. § 4.71a, Code 
5292.  Severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion, warrants a 
40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5295.   

The revised regulations include a general rating formula for 
diseases and injuries of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Codes 5235-5243 (2004).  As pertinent to the 
thoracolumbar spine, for forward flexion of the thoracolumbar 
spine to 30 degrees or less, or with favorable ankylosis of 
the entire thoracolumbar spine, a 40 percent rating is 
warranted.  Unfavorable ankylosis of the entire thoracolumbar 
spine warrants a 50 percent rating.  Id. 

The veteran has limitation of motion and spasms in the lumbar 
spine.  However, ankylosis (favorable or unfavorable) has not 
been demonstrated, and the maximum rating provided, under 
either the new or old criteria, based on limitation of motion 
is 40 percent.  Therefore, the specific range of motion 
findings will not be further discussed.  In this regard, as 
he is in receipt of the maximum rating based on limitation of 
motion, a higher rating may not be assigned for functional 
impairment, under that diagnostic code.  See Johnston v. 
Brown, 10 Vet. App. 80 (1997).  

The old criteria for intervertebral disc syndrome, effective 
prior to September 23, 2002, are not for application in this 
case, because the date of claim was in October 2002.  

Under the new criteria, a rating higher than 40 percent 
requires separate compensably ratable manifestations, or 
incapacitating episodes of intervertebral disc syndrome of 
specific duration.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  

When rated based on incapacitating episodes, a 20 percent 
rating is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months.  A 40 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
and a 60 percent rating is warranted when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  

The veteran does not have intervertebral disc syndrome, and 
the evidence does not show that bed rest has been prescribed 
by a physician; therefore, a higher rating is not warranted 
based on incapacitating episodes.

With respect to whether there are separately compensable 
manifestations, disability of the sciatic nerve (or neuritis 
or neuralgia) is rated 10 percent when there is evidence of 
mild incomplete paralysis; 20 percent with moderate 
incomplete paralysis; 40 percent for moderately severe 
incomplete paralysis; 60 percent for severe incomplete 
paralysis with marked muscular atrophy; and 80 percent for 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124, Diagnostic Codes 8520, 8620, 8720 (2004).  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree. The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral the rating should include the application of the 
bilateral factor.  

Records have not confirmed objective evidence of sciatic 
nerve impairment involving either lower extremity.  In this 
regard, although the veteran has been shown to have a bulging 
disc, no herniation has been shown, no neurologic 
abnormalities have been clinically demonstrated.  He has not 
complained of incontinence since the one occasion in  and at 
that time, a neurologic cause was not found.  Thus, the Board 
finds that the veteran's low back disability does not result 
in separately compensable manifestations.  

There are no distinct periods of time, since the effective 
date of service connection, during which the lumbar spine 
disability would warrant a higher rating than assigned.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  In this regard, 
the intermittent nature of incapacitating episodes is already 
taken into consideration in the schedular criteria, and the 
veteran has not demonstrated, at any time, separately 
compensable neurological manifestations.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  Bilateral Shin Splints

The veteran contends that his bilateral shin splints cause 
difficulty walking, as well as swelling in the lower 
extremities.  He feels a rating higher than 10 percent for 
each leg is warranted.

There is no diagnostic code pertaining to shin splints, and 
the RO has evaluated the bilateral shin splints by analogy to 
Diagnostic Code 5262, which governs ratings of impairment of 
the tibia and fibula.  See 38 C.F.R. § 4.20 (2004).  
Diagnostic Code 5262 provides that a 10 percent evaluation is 
assignable for impairment of the tibia and fibula with slight 
knee or ankle disability.  A 20 percent evaluation is 
assignable for impairment of the tibia and fibula with 
moderate knee or ankle disability.  When impairment of the 
tibia and fibula is manifested by malunion with marked knee 
or ankle disability, a 30 percent evaluation is assigned.  
Nonunion, with loose motion requiring a brace, is assigned a 
40 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.

On the VA examination in March 2003, the veteran's shins were 
tender in the proximal aspect.  His knee pain was thought to 
be unrelated to the shin splints.  Subsequent treatment 
records have not shown any treatment for shin splints.  No 
swelling has been shown, and in May 2004, his lower 
extremities were noted to be without significant palpable 
edema, cyanosis, or clubbing.  His 10 percent ratings for 
each shin have been granted due to tenderness shown on the VA 
examination, and no other symptoms of shin splints have been 
objectively demonstrated.  Further, there is no additional 
functional impairment supported by "adequate pathology," 
such as to warrant a rating in excess of 10 percent.  See 38 
C.F.R. §§ 4.40, 4.45 (2004); DeLuca v. Brown, 8 Vet. App. 202 
(1995); and Johnson v. Brown, 9 Vet. App. 7 (1996).  

As the only demonstrated residual of shin splints has been 
tenderness to palpation in the shins, there are no distinct 
periods of time, since the effective date of service 
connection, during which either shin disability would warrant 
a higher rating than assigned.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  As the preponderance of the evidence 
is against the claim for higher ratings for shin splints of 
both lower extremities, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir.); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Extraschedular Consideration

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R.  § 3.321(b)(1) 
(2004).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.

The Board does not have the authority to assign 
extraschedular higher ratings in the first instance, and 
under the circumstances of the present case there is no basis 
to refer the matter to designated VA officials for 
consideration of extraschedular ratings.  See VAOPGCPREC 6-
96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  

In this regard, the evidence does not present an exceptional 
or unusual disability picture that markedly interferes with 
employment as to render impractical the application of the 
regular schedular standards.  Although he states that he is 
unemployed, and that he is unable to hold a steady job due to 
his service-connected disabilities, the veteran has a number 
of other medical conditions (as will be noted below), and the 
evidence does not reflect that his low back or shin 
disabilities interferes with employment, beyond the extent 
contemplated by the currently assigned evaluations.  
Likewise, he has not required hospitalization for these 
disabilities.  Thus, the evidence does not show that the 
veteran's service-connected back and shin disabilities 
present such an exceptional or unusual disability picture so 
as to render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensated by application of regular schedular 
standards and that referral for extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted.

II.  Service Connection Issues

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303 (2004).  Service connection 
requires a current disability that is related to an injury or 
disease incurred in service.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141 (1992).  Disability which is proximately due to or 
the result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

The veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Medical evidence is required to 
establish a nexus between an inservice injury and current 
disability.  

A.  Right Hip and Left Shoulder

Service medical records do not show any complaints or 
abnormal findings pertaining to the right hip or left 
shoulder.  After service, VA medical records show that in 
July 1998, the veteran was seen complaining of right hip pain 
"for a couple of years."  Such a statement provide evidence 
against this claim.  Since the previous day, the pain at this 
time had been constant.  X-rays showed no evidence of 
fracture, dislocation, or bone lesions, and joint spaces were 
intact.  The impression was normal hips.  On evaluation, he 
was a little slow on internal rotation but the greatest 
amount of pain in the right leg was with straight leg 
raising, with pain at 45 degrees.  It was remarked that X-
rays of the back and pelvis were nevertheless entirely 
normal.  

Subsequent records do not show the presence of a chronic 
right hip disorder.  Thus, although the veteran states that 
he injured his right hip in service, service medical records 
do not show such an injury, and when seen in 1998, he 
complained of pain for a "couple of years."  Further, there 
is no medical evidence of a current disability.  

Similarly, there is no medical evidence of a chronic left 
shoulder disability.  The veteran states that he injured his 
left shoulder in service, but did not seek treatment.  
However, the separation examination does not contain any 
mention of a left shoulder injury, nor do post-service 
medical records show the presence of a resulting left 
shoulder disability.  In the absence of current disability, 
there can be no service connection.  See Degmetich, supra.  

For the foregoing reasons, the preponderance of the evidence 
is against the claims, the benefit-of-the-doubt doctrine is 
inapplicable, and the claims must be denied.  38 U.S.C. § 
5107(b); see Ortiz, supra; Gilbert, supra.  

B.  Bilateral Knee Disabilities

The veteran states that he injured his knees on multiple 
occasions in service.  However, service medical records do 
not contain any complaints or abnormal findings pertaining to 
the knees, and at his hearing, he said he was first treated 
in about 2003.  Such facts only provide evidence against this 
claim.   

VA treatment records show that in December 2002, the veteran 
complained of left knee pain since service.  Examination did 
not reveal any effusion, and he had full range of motion in 
both knees.  Despite normal X-rays, the doctor suspected that 
he had early arthritis.  

On a VA examination in March 2003, the veteran said he began 
having bilateral knee pain in service, after having to jump 
on and off trucks with loads.  He did not seek treatment at 
the time.  After service, his knee pain became progressively 
worse.  On examination, range of motion was from 0 to 90 
degrees, sopped due to pain.  There was tenderness but no 
crepitus in both knees, and mild laxity in the left knee.  
After reviewing X-rays, which were normal, the examiner 
reported a diagnosis of chondromalacia patella.  He also 
noted that the shin splints were not the same as the current 
knee pain.  He noted that by history, his knee pain arose in 
service and continued fairly consistently after service up 
until the present time.  

In this case, the examiner was merely reporting the history 
provided by the veteran.  Medical evidence which is simply 
information recorded by the examiner "unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence.'"  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Additional examinations are not 
warranted, as the evidence lacking is of service onset, and a 
current examination would not provide evidence of past 
events.  See Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  

Moreover, the lapse of many years between the veteran's 
separation from service and the first treatment for the 
claimed disorder is evidence against the claim.  See Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Thus, the 
Board finds that the contemporaneous evidence, which does not 
show a knee disability for many years after service, is more 
probative than statements of history made many years after 
the face.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt does not apply, and the 
claim must be denied.  38 U.S.C. § 5107(b); see Ortiz, supra; 
Gilbert, supra.  

C.  Hepatitis B

Service medical records do not show hepatitis B reported on 
the entrance examination.  However, on questionnaires dated 
in April 1990 and September 1990, the veteran reported a 
positive history of hepatitis.  In October 1990, a positive 
hepatis B core antigen was found on a test of blood donated 
by the veteran.  On the separation examination in June 1991, 
the veteran reported a history of hepatitis B in 1987.  

Subsequent to service, there is no mention of hepatitis B in 
the medical records, until 2004, when a history of hepatitis 
B was reported in connection with an evaluation of right 
sided flank pain.  Evaluation disclosed elevated liver 
function tests.  In discussing possible causes, the doctor 
noted that there was a "small chance" that it could be some 
kind of reactivation of hepatitis.  

A veteran is presumed to be in sound condition when entering 
into military service except for conditions noted on the 
entrance examination or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto, and that the disease or injury was not 
aggravated by service.  38 U.S.C.A. § 1111; Cotant v. 
Principi, 17 Vet. App. 116 (2003); VAOPGCPREC 3-2003 (2003).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious and manifest) is required to rebut the presumption 
of aggravation where the pre-service disability underwent an 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

In determining whether there is clear and unmistakable 
evidence that an injury or disease existed prior to service, 
the Board must consider the history recorded at the time or 
examination together with all other material evidence, 
including medical judgments, accepted medical principles, and 
the veteran's history of clinical factors.  Harris v. West, 
203 F.3d 1347 (Fed. Cir. 2000).  

In this case, there is no evidence that the veteran was 
treated for hepatitis B during service; a hepatitis B 
positive core antigen was noted on a routine test of donated 
blood in October 1990.  Prior to that occasion, however, the 
veteran had reported a positive history of hepatitis on two 
medical histories provided earlier in 1990.  Further, on his 
separation examination, he reported that he had had hepatitis 
B in 1987, prior to service.  

Currently, the veteran states that he did not have the 
disease prior to service.  However, his statements and 
testimony in this regard are not consistent with the evidence 
contemporaneous to service.  For instance, he states that he 
was unaware of having had hepatitis until the test when he 
tried to donate blood in service was positive.  However, 
prior to this October 1990 test, on medical histories 
provided in April and September 1990, he veteran reported a 
prior history of hepatitis.  He also states that there was a 
negative test for hepatitis B in service in 1988, but there 
is no record of any such test.  

The histories of prior hepatitis noted in 1990 (before the 
blood test disclosed a positive core antigen), the absence of 
any actual treatment for hepatitis in service, and the 
history of having had hepatitis in 1987, prior to service, 
provided by the veteran in service, taken as a whole, 
constitute clear and unmistakable evidence of pre-existence.  
The veteran did not file a claim for service connection until 
he had been out of service over a decade, and his recent 
statements are contradicted by the service medical records.  

Additionally, there is no evidence, medical or lay, that the 
veteran had any symptoms of hepatitis B in service; thus, 
there is no basis for finding that the condition increased in 
severity in service.  Thus, the Board finds that there is 
clear and unmistakable evidence that the hepatitis B pre-
existed service, and that it did not increase in severity in 
service.

D.  Chest Pain

Service medical records show that in June 1989, the veteran 
was seen in June 1989, complaining of intermittent chest 
pain, substernal in location.  Physical examination and 
electrocardiogram were normal, and the assessment was 
atypical chest pain.  Again in August 1990, he complained of 
chest pain, thought to be possibly chest wall pain.  No 
pertinent complaints or abnormal findings were noted on the 
separation examination in June 1991.

VA treatment records show that in February 1997, the veteran 
was seen complaining of sharp pains in the left chest wall.  
Examination did not disclose any cardiac cause, and an 
impression of costochondritis was noted.  In July 2002, he 
was again seen for complaints of chest pain, which he said 
occurred off and on.  

On a VA examination in March 2003, the veteran said he had 
experienced episodic chest pain every several months since 
service.  It was noted that costochondritis had been 
diagnosed.  The examiner noted that chest X-ray and 
electrocardiograms had been normal.  He conducted a Holter 
monitor test, which was normal, and disclosed no dysrhythmia.  
The assessment was that the veteran's atypical chest pain was 
most likely chest wall pain.  The doctor said it was the same 
as the pain the veteran had experienced in service.

Subsequent VA treatment records show that in connection with 
an evaluation of syncopal episodes in February 2004, a 
history of chest pain, which had been diagnosed as 
costochondritis, was noted.  It was further reported that 
there had been no changes in this pain.  Succeeding 
evaluations of his syncopal episodes did not include the 
chest pain as a symptom.

In this case, the veteran had chest pain in service, he has a 
current diagnosis of costochondritis, and a doctor who 
reviewed the entire record in March 2003 provided an opinion 
of a nexus to service.  The weight of the evidence is in the 
veteran's favor, and, accordingly, service connection for 
chest pain, diagnosed as costochondritis, is warranted.  In 
reaching this determination, the benefit-of-the-doubt rule 
has been applied.  See 38 U.S.C.A. § 5107(b).  

III. The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2004).  In order to comply with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant 's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Court 
stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In letters dated in October 2002 and February 2003, prior to 
the rating actions on appeal, the RO informed the veteran of 
the evidence necessary to substantiate his service connection 
claims, and of his and VA's respective obligations to obtain 
specified different types of evidence.  In February 2003, the 
service connection claims for lumbar strain and bilateral 
shin splints were granted; the veteran's appeal of the rating 
assigned are "downstream" issue from that of entitlement to 
service connection.  Grantham v. Brown, 114 F .3d 1156 
(1997).  VA's General Counsel has held that VA is not 
required to provide separate 38 U.S.C.A. § 5103(a) notice 
with regard to "downstream" issues, where the notice was 
provided in connection with the original claim.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  The Board is bound by the General 
Counsel's holding.  38 U.S.C.A. § 7104(c) (West 2002).   

Although he was not explicitly told to submit all pertinent 
evidence in his possession, the detailed explanations 
provided served to convey that information and the Board 
finds that VA substantially complied with this requirement.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Further, 
he was provided the complete text of 38 C.F.R. § 3.159 in the 
May 2003 statement of the case.  The veteran has been 
afforded the opportunity to meaningfully participate in the 
processing of his claim, and he has not claimed that VA 
failed to comply with the notice requirements of the VCAA.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c), (d) (2004).  Service medical and VA records have 
been obtained.  A VA examination has been provided where 
indicated; additional examinations are not warranted, as the 
evidence lacking is of service onset, and a current 
examination would not provide evidence of past events.  See 
Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  The 
veteran testified at a Travel Board hearing in July 2004, 
and, at that time, it was indicated by the veteran that VA 
has all available, potentially relevant post-service medical 
records.  The veteran contends that service medical records 
are missing, but the records obtained appear complete, and 
contain records of treatment at all locations identified by 
the veteran.  

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  See 38 C.F.R. § 3.159.  VA has satisfied 
its duties to inform and assist the veteran at every stage of 
this case.  Therefore, he will not be prejudiced as a result 
of the Board proceeding to the merits of the claims.  See 
Mayfield, supra.  In view of the foregoing, the Board finds 
that the notice and duty to assist provisions of the law have 
been met.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

ORDER

A rating higher than 40 percent for lumbar strain is denied.

A rating higher than 10 percent for right shin splints is 
denied.

A rating higher than 10 percent for left shin splints is 
denied.

Service connection for left shoulder, right hip, and 
bilateral knee disabilities is denied.

Service connection for hepatitis B is denied.

Service connection for costochondritis, manifested by chest 
pain, is granted.


	                     
______________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


